DocuSign Envelope ID: 8C87D39D-77F8-44F3-BD4B-7CFA72D106F4




        1                                                              THE HONORABLE MARY JO HESTON
        2                                                                               CHAPTER 7
        3                                                                              TELEPHONIC
        4   BROWN & SEELYE PLLC
        5   1700 Cooper Point Road SW C5
        6   Olympia WA 98502
        7   253-573-1958
        8   866-422-6196 fax
        9
       10
       11
       12                       IN THE UNITED STATES BANKRUPTCY COURT
       13                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
       14
       15   In re                                                  Case No. 12-42184-MJH
       16
       17   EDUARDO GOMEZ
       18   LINDA GOMEZ
       19                                                         DECLARATION OF DEBTORS IN
       20            Debtor(s)                                    SUPPORT OF MOTION TO REOPEN
       21                                                         & AVOID JUDGMENT LIEN(S)
       22
       23
       24
       25
       26    EDUARDO GOMEZ and LINDA GOMEZ, being first duly sworn, do hereby depose and say
       27
       28    under penalty of perjury:
       29
       30
             1. We are the Debtors named above and have personal knowledge of all matters set forth herein.
       31    2. Our bankruptcy was filed on March 30, 2012. As of the filing date our home located at
       32
       33    2033 East 34th St., Tacoma, WA 98404 was worth $138,500 as listed in our Schedule A in our
       34
             Bankruptcy Petition and we had a first mortgage of $162,400.00.
       35
       36    5. There is a judgment lien listed below that impair the homestead exemption:
       37
       38                 Citibank South Dakota NA vs. Linda Gomez in the approximate amount of $27,505.82 plus interest,
       39
       40                 in the Pierce County Superior Court for the State of Washington with case number 10-2-10342-8
       41
       42                 and judgment number 10-9-09421-1 filed on or about August 6, 2010.
       43
       44
       45
       46
       47
       48
       49
       50
                                                                                 BROWN and SEELYE PLLC
                                                                                   1700 Cooper Point Road SW #C5
                                                                                        Olympia, WA 98502
                                                                                          (253)573-1958
                                                                                         (253)503-4317 fax
DocuSign Envelope ID: 8C87D39D-77F8-44F3-BD4B-7CFA72D106F4




        1
        2
        3    We would ask the court to enter the Order Reopening our case and avoid this lien that impairs
        4
        5   our homestead exemption.
        6
        7
        8
        9
             Dated August 7, 2020
       10
       11
       12
             ____________________                              _____________________________
       13
             EDUARDO GOMEZ                                     LINDA GOMEZ
       14
             Debtor                                            Joint Debtor
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
       29
       30
       31
       32
       33
       34
       35
       36
       37
       38
       39
       40
       41
       42
       43
       44
       45
       46
       47
       48
       49
       50
                                                                        BROWN and SEELYE PLLC
                                                                          1700 Cooper Point Road SW #C5
                                                                               Olympia, WA 98502
                                                                                 (253)573-1958
                                                                                (253)503-4317 fax
